DETAILED ACTION
	This office action is in response to the Applicant Election on 10/7/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 - 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Notsu (US 2015/0294919).
Regarding claim 1, Notsu teaches a semiconductor device manufacturing method, comprising (Figures 1 - 3): preparing a substrate 26 having a main surface on which a semiconductor chip 12 is disposed, and a resin case 40 (see Paragraph 0042 for resin) having a storage space 44 therein, and a side wall, the side wall of the resin case having an injection path 50 extending from the storage space to a device exterior, the resin case 40 having a first opening 54 at a bottom side thereof, connecting the storage space 44 to the device exterior; attaching the substrate 26 at a main surface side to the resin case 40 at the bottom side so as to store the semiconductor chip 12 in the storage space 44; and injecting a sealing material 46 into the storage space via the injection path 50 to seal the storage space.
Regarding claim 2, Notsu teaches that the injection path 50 is formed in a direction parallel A2 to the main surface in the side wall of the resin case 40.
Regarding claim 4, Notsu teaches that the resin case 40 has a step formed along an outer periphery of the first opening 54, and the attaching the substrate 26 to the resin case 40 includes attaching the substrate 26 to a substrate bonding area of the resin case 40, the substrate bonding area being formed by an area inside the step in a plan view of the semiconductor device (specifically Figures 1 and 2, where the bottom part of 40 creates a lip around along the periphery of the first opening 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Notsu (US 2015/0294919) in view of Bautista, JR. et al. (US 2019/0206752).
	Regarding claim 3, Notsu teaches that the resin case 40 has a second opening at a top side opposite to the bottom side, connecting the storage space 44 to the device exterior, and the injecting a sealing material into the storage space includes covering the second opening from the top side of the resin case by a mold 42.  Notsu does not teach that the mold 42 is used while the sealing material is injected.  Bautista, JR. et al. teaches (Figure 9) that a mold 802 covers a top side while a sealing material is injected.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nostu such that the mold 42 is used while the sealing material is injected since doing so may prevent spillage over the sides.
	Regarding claim 5, Notsu teaches that the preparing the resin case includes: injecting a molding material constituting the resin case into a case mold that defines an outer shape of the resin case (included in “molding” such as taught in Paragraph 0046); hardening the molding material (included in “molding”); separating the hardened molding material from the case mold (also included in “molding”); thereby to form the resin case with the injection path.  Notsu does not teach using a rod-shaped molding member for forming the injection path and pulling out the molding member from the hardened molding material thereby forming the resin case with the injection path.  Bautista, JR. et al. teaches (at least Paragraph 0056) that a pin can be used to define an opening during a molding process, where the pin is not in the final product.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nostu to include a rod-shaped molding member for forming the injection path with the case mold and pulling out the molding member from the hardened .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Notsu (US 2015/0294919) in view of Bautista, JR. et al. (US 2019/0206752) as applied to claim 5 above, and further in view of Matsushita et al. (JP 2000-077602, as cited by Applicant).
	Regarding claim 6, Notsu teaches (Figure 1) that the resin case 40 further includes an external connection terminal 30 having two ends, one of the two ends is located in the storage space 44 and the other one of the two ends is located in the device exterior.  Notsu does not teach that the external connection terminal 30 penetrates the side wall.  Matsushita et al. shows (Figure 1) that an external connection terminal 4 penetrates a side wall of resin case 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nostu such that the external connection terminal penetrates the side wall in the manner taught by Matsushita et al. since doing so may provide better mechanical support to the external connection terminal.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claim 7 in combination with its base claims 6, 5, and 1.  For instance, the prior art of record does not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishinaga (US 6,608,334) also teaches a case with an injection port 24a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813